DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interviews with Kenneth Fields (Reg. No. 52,430) on 16 March 2021 and 19 March 2021.  Claims 1, 2 and 6-8 have been amended.  Claims 1-8 are pending in this application and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note:  Claims 4 and 5 have been examined on their merits as independent claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in e-mail communication from Kenneth Fields (Reg. No. 52,430) on 18 March 2021 and telephonic interview on 19 March 2021.



Claims
1.  (Currently Amended)  A machine learning device that performs machine learning with respect to a control device of a machine tool, the control device controlling synchronous operation of a spindle motor and a feed axis motor,
	the machine learning device comprising: 
a first memory configured to store a first program; and
a first processor configured to execute the first program and control the machine learning device to:
	cause the control device to execute a tapping program to acquire from the control device, state information including at least a torque command value with respect to the spindle motor, a drive state including deceleration of the spindle motor, and a ratio of a movement distance in acceleration and a movement distance in deceleration of the spindle motor;
	output action information, including adjustment information of the ratio of the movement distance in acceleration and the movement distance in deceleration of the spindle motor included in the state information, to the control device;
	output a reward value in reinforcement learning based on a torque command value in deceleration 
	update an action value function based on the reward value, the state information, and the action information.  
Formula 1 by using a torque command value Tm in deceleration, a target torque command value Tt in deceleration, and a coefficient a.  
[Formula 1]

    PNG
    media_image1.png
    74
    236
    media_image1.png
    Greyscale

6.  (Currently Amended)  The control system according to claim 4, wherein the control device comprises:
	a second memory configured to store a second program; and
a second processor configured to execute the second program and control the control device to:
	create a spindle command and a feed axis command based on the tapping program;
	control rotation operation of the spindle motor according to the spindle command;
	detect a rotation position of the spindle motor; 
	control feed operation of a feed axis based on the rotation position according to the feed axis command; 
	acquire a total rotation amount and a maximum rotation speed of the spindle motor from a start position to a target position, from the tapping program, being used as the spindle command;

	detect a rotation amount of the spindle motor based on the rotation position during the acceleration 
	detect a remained rotation amount of the spindle motor from a current position to the target position based on the total rotation amount and the rotation position;
	detect current speed of the spindle motor based on the rotation position; and
	cause the spindle motor to decelerate and reach the target position by position control based on the ratio of the movement distance in acceleration and the movement distance in deceleration of the spindle motor, the remained rotation amount, and the current speed, after the acceleration 

7.  (Currently Amended)  The control device according to claim 5, wherein the control device comprises:
	a second memory configured to store a second program; and
a second processor configured to execute the second program and control the control device to:
	create a spindle command and a feed axis command based on the tapping program;
	control rotation operation of the spindle motor according to the spindle command;
	detect a rotation position of the spindle motor; 
	control feed operation of a feed axis based on the rotation position, according to the feed axis command;
being used as the spindle command;
	cause the spindle motor to accelerate from the start position by speed control with the maximum rotation speed of the spindle motor as a target value;
	detect a rotation amount of the spindle motor based on the rotation position during the acceleration 
	detect a remained rotation amount of the spindle motor from a current position to the target position based on the total rotation amount and the rotation position;
	detect a current speed of the spindle motor based on the rotation position; and
	cause the spindle motor to decelerate 

8.  (Currently Amended)  A machine learning method of a machine learning device that performs machine learning with respect to a control device of a machine tool, the control device controlling synchronous operation of a spindle motor and a feed axis motor, 
	the machine learning method comprising:
	acquiring from the control device, state information including at least a torque command value with respect to the spindle motor, a drive state including deceleration of the spindle motor, and a ratio of a movement distance in acceleration and a movement 
	outputting action information, including adjustment information of the ratio of the movement distance in acceleration and the movement distance in deceleration of the spindle motor included in the state information, to the control device;
	outputting a reward value in reinforcement learning based on a torque command value in deceleration 
	updating an action value function based on the reward value, the state information, and the action information.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Numerous U.S. Patent Publications; e.g. U.S. Patent Publication No. 2013/0039707 A1 discloses a tapping machine which executes a tapping operation by operating a spindle motor and a feed axis motor in synchronization; U.S. Patent Publication No. 2015/0205282 A1 discloses a numerical control device of a machine tool for performing tapping process on a workpiece; and U.S. Patent Publication No. 2016/0116909 A1 discloses a device of controlling a machine tool, to control a synchronized operation of a spindle axis and a feed axis.

However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the combination of the specifics of a machine learning device . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to machine learning devices.

U.S. Patent Publication No. 2019/0227502 A1 discloses a machine learning device that performs machine learning with respect to a changing unit configured to change a parameter of a control unit configured to control a servo motor and a compensation value of at least one of a position command and a torque command.

U.S. Patent Publication No. 2020/0342356 A1 discloses a machine learning device performs machine learning on a numerical control device which, when a first command including a corner portion, composed of two blocks in a machining program, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JENNIFER L NORTON/Primary Examiner, Art Unit 2117